Case 4:19-cv-00415-ALM Document 39 Filed 03/31/20 Page 1 of 6 PageID #: 1471



                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

UNITED STATES OF AMERICA,               )
        Plaintiff,                      )
                                        )
          v.                            )
                                        )                   Case No. 4:19-cv-00415
ALEXANDRU BITTNER,                      )
         Defendant.                     )
________________________________________)


  REPLY TO ALEXANDRU BITTNER’S OPPOSITION TO THE PATELS’ MOTION
    FOR LEAVE TO FILE AN AMICUS BRIEF IN SUPPORT OF ALEXANDRU
BITTNER’S MOTION FOR PARTIAL SUMMARY JUDGMENT AND FOR LEAVE TO
                      EXCEED THE PAGE LIMITS

   The Patels reply to the Bittner’s opposition to the Patels’ motion for leave to file an amicus

brief in support of his motion for partial summary judgment, ECF # 38, as follows:

   During meet and confer discussions pursuant to Local Civil Rule 7(h), at no time did counsel

for Bittner state that the Patels’ amicus brief was duplicative in any way, because it is not.

Moreover, counsel for Bittner made clear that the content of the amicus brief would not be

brought before this Court for consideration. Now counsel contends that “the brief is confusing,

unnecessarily lengthy, and reiterates the essential point that Defendant already made in his

motion for partial summary judgement (ECF No. 28) – namely, that the failure to timely file an

FBAR is a single, per year, violation of the relevant statute and regulations.” ECF #38 at 1.

While the conclusion reached that penalties do not attach to accounts is the same, the Patels’

amicus brief comprises significant, additional information not provided in the parties’ respective

motions, “provid[es] supplementary assistance to existing counsel, and [] insur[es] a complete

and plenary presentation of difficult issues so that the court may reach a proper decision.”

N.A.A.C.P. v. Town of Harrison, 940 F.2d 792, 808 (3d Cir. 1991). This vital information,


                                                  1
Case 4:19-cv-00415-ALM Document 39 Filed 03/31/20 Page 2 of 6 PageID #: 1472



detailed below, is presented in a straightforward manner to assist this Court in understanding the

nuances of the Bank Secrecy Act (the “BSA”).

    1. As set forth in the Patels’ moving papers, the Supreme Court in Shultz has made important

observations that inform how the BSA structure operates. In California Bankers Association v.

Shultz, 416 U.S. 21 (1974), the Court made a critical observation relevant to the disposition of

the novel issue here. The BSA “is not self-executing...” Id. at 64. Specifically, the Court

provided that “the Act’s civil and criminal penalties attach only upon violations of regulations

promulgated by the Secretary; if the Secretary were to do nothing, the Act itself would impose

no penalties on anyone.” Id. at 26. In doing so, the Court set forth three pieces to the puzzle—

section 5314, the implementing regulations, and the penalty provision. They all work in

harmony and ensure that the terms “violating” and “violation” in section 5321(a)(5) are not

rendered meaningless.

    2. Also of great importance to this Court is the understanding of the bifurcated nature of reg.

1010.350(a), an issue neither party proffers and Bittner finds “confusing”. Shultz specifically

referenced the dual function of that regulation (Title 26/Title 31), and FinCEN, the bureau tasked

with drafting the regulations, has proposed changes to the regulation highlighting its dual nature

in line with the Court’s exposition. Critical targeted discovery admissions exposed the specious

position taken by the IRS—that the Title 26 language “to report such relationship to the

Commissioner of Internal Revenue for each year such relationship exists” means a separate title

31 report is filed for each bank account to which a separate report-filing violation occurs. 1




1
  For the industry’s only comprehensive discussion of the bifurcated nature of reg. 1010.350(a),
see David Michaels, FBAR Penalties: The IRS’s Crumbling Case for a Per-Account
Interpretation, Tax Notes Federal, Vol. 164, No. 10, pg. 1575, 1581-83 (Sept. 2, 2019).
                                                  2
Case 4:19-cv-00415-ALM Document 39 Filed 03/31/20 Page 3 of 6 PageID #: 1473



  3.   Instructive is the pattern that emerges in reviewing the Big Four’s reporting requirements

(sections 5313, 5314, 5316, and 5331), the term “violation” in the context of the BSA to which

penalties attach means the same thing—each section requires the filing of a requisite Title 31

report, the trigger being an amount greater than $10,000 in each context (failure-to-file

violation), by a fixed due date (delinquency violation), and when filed, the report must be

materially accurate (accuracy violation). The IRS comes to the same conclusion in discussing

BSA reporting requirements for financial institutions and individuals, providing that “failure to

report, not only includes a complete failure to file a report, it also includes a failure to timely file

a report and filing a report with material false statements or omissions.” IRM 4.26.5.4(5). The

Patels further highlight that the potential civil penalty exposure for those filing “violations” of

the Big Four are set forth in the same penalty statute, section 5321(a). IRS admissions in Patel

are wholly consistent with that IRM provision, among others.

   4. The burden provision in section 5314, the only such provision appearing in the BSA, and

how that provision tempered the Secretary’s sweeping discretion in requiring only one title 31

report be filed per year, not a separate report for each account, and only if an aggregate balance

greater than $10,000 is maintained. IRS admissions confirm same.

   5. The 2002 Report, a document relied on substantially by Congress in reviewing potential

filing violations to which penalties may attach under an amended section 5321(a)(5). The

Secretary explained the bifurcated nature of the regulation and summarized that one Title 31

report was required to be filed by June 30th of the following year, regardless of the number of

accounts held, and only if an aggregate balance in excess of $10,000 was maintained. The

Secretary offered no objection, and learned that potential filing violations to which penalties may

attach included the failure to file the FBAR, filing it late, or filing an inaccurate report.



                                                   3
Case 4:19-cv-00415-ALM Document 39 Filed 03/31/20 Page 4 of 6 PageID #: 1474



    6. How sec 5321(a)(5) operates to ensure the terms “violation” and “violating” are not

rendered meaningless. This case is strictly one of statutory construction. Any construal that

renders those terms meaningless is prima facie unreasonable. Detailed examples provide the

contextual analysis to assist this Court in digesting its operation. The IRS’s position is to render

the implementing regulations inoperative. Without them, with sections 5314 and 5321(a)(5)

standing alone, the IRS could impose no penalties on anyone. Shultz. That is because penalties

attach to report-filing violations of the regulations, not accounts.

    This issue is one of first impression in this District Court and the 5 th Circuit. The Supreme

Court has provided the roadmap to ensure that this issue is examined such that all words in the

statutory and regulatory scheme matter. The information and perspectives here are not covered

in the parties’ respective briefs and is necessary for this Court to have a comprehensive

understanding of the nuances of the BSA.2




2
  It should be noted here that a critical issue was not raised by Bittner that will need to be
addressed in the interests of judicial economy should this Court determine penalties attach to
report-filing violations—whether the assessments are void. The issue is another one of first
impression, and if they are rendered void, the case will be dismissed as the applicable statute of
limitations on assessment will have passed. The examiners in these cases attach penalties to
report-filing violations that could not happen, and the discretionary nature of the penalty renders
it impossible for a court to determine what penalty should be assessed, if any, because examiners
exercised their discretion believing U.S. persons were far more culpable than they actually were,
i.e., Bittner committed 54 report-filing violations, when he actually committed one. Bittner
would not have an examiner to examine at trial for abuse of discretion because no examiner has
exercised discretion in imposing a penalty on the actual report-filing violation committed. The
penalty, if any, would have to be reassessed to preserve Bittner’s right to question the examiner
on how he or she determined the “appropriate” discretionary penalty. Significant BSA case law
supports this conclusion. See U.S. v. Dashney, 937 F.2d 532 (10th Cir. 1991) (throwing out
violations that could not, and were not, committed under section 5324(3)) and U.S. v. Lang, 732
F.3d 1246 (11th Cir. 2013) (dismissing an entire indictment consisting of 85 alleged violations of
section 5324(3) on 85 separate deposits because the only violation committed was structuring for
which no charge was brought).


                                                  4
Case 4:19-cv-00415-ALM Document 39 Filed 03/31/20 Page 5 of 6 PageID #: 1475



   WHEREFORE the Patels request that the Court grant leave to file their amicus brief to

provide information not proffered by the parties to assist the Court in reaching an informed

decision.


                                                     Respectfully submitted,

                                                     /s/ David Michaels
                                                     DAVID MICHAELS
                                                     Ca. Bar. No. 235985
                                                     *Admitted in E.D. Texas
                                                     310 Maui Drive
                                                     Placentia, CA 92870
                                                     Phone: (714) 742-9561
                                                     Fax: (714) 985-0564
                                                     dmichaels0867@hotmail.com




                                                5
Case 4:19-cv-00415-ALM Document 39 Filed 03/31/20 Page 6 of 6 PageID #: 1476



                                CERTIFICATE OF SERVICE

   IT IS HEREBY CERTIFIED that service of the foregoing Reply was made on March

31, 2020, by the Clerk’s ECF filing system to:

CLARK HILL STRASBURGER                                     Herbert W. Linder
Farley P. Katz                                             Attorney, Tax Division
Rachael Rubenstein                                         U.S. Dept. of Justice
2301 Broadway St.                                          717 N. Harwood, Suite 400
San Antonio, Texas 78209                                   Dallas, Texas 75201

                                      /s/ David Michaels
                                     DAVID MICHAELS




                                                 6
